Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “type” is vague and indefinite since it is not clear from the specification what such recitation of phrase was intended to cover. Ex parte Remark, 15 USPQ2d 498n.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE29809981(submitted by applicant on 09/11/2019), further in view of WO2015007684 (US20160152522 is cited for the convenience).
 Regarding claims 1, 3 – 5 and 17-18, DE29809981 discloses a ready-to-use multi-component mortar system (in a mixing bag comprising a component A which is solid and comprises dry mortar composition ([0007]) and a component B which is an aqueous solution (claims 1, 10 and [0011] and [0027]). The component B (additive chamber) comprising one or more of the additives are present in the mortar component and/or the water and the additives may be dissolved, suspended or blended in a suitable carrier (claim 10 and [0011]). Any form of mortar or adhesive on a mineral basis which requires mixing with water is used ([0027]). The mixing bag is a flexible bag (the kneadable by hand [0009]) comprising at least two separate sealed chambers which are isolated from each other by a removable or frangible seal (a valve or a membrane: [0012] and [0014]) and the components A and B of the multi-component mortar system are separately situated in the separate sealed chambers of the mixing bag without contact to each other (claim 1).
DE29809981 is silent that the solid component A comprising the components such as sand, calcium aluminate cement or accelerator et al and component B components as applicant sets forth in the claims.
US20160152522 discloses a multicomponent composition comprising: b) a hardener component (b) comprising at least one amine compound as an amine hardener, and c) a solid component (c) comprising a hydraulic inorganic binder, wherein the hydraulic inorganic binder is a ternary binder comprised of high-alumina cement, calcium sulfate, and optionally Portland cement, and wherein the solid component (c) comprises 2 to 30 wt % of high-alumina cement, 1 to 16 wt % of calcium sulfate, and 0 to 20 wt % of Portland cement.
US20160152522 discloses that component (c) is a solid component and is preferably pulverulent. The solid component (c) comprises a hydraulic inorganic binder. Hydraulic inorganic binders are inorganic or mineral binders which can be hardened with water even underwater ([0071]). US20160152522 discloses that one or more high-alumina cements may be used. High-alumina cements are calcium aluminate cements. They are based in general on limestone and bauxite and can be produced by a fusion process or a sintering process. The high-alumina cement produced by the fusion process is also referred to as fusion high-alumina cement. DIN EN 14647 details composition and requirements for high-alumina cement ([0073]).
US20160152522 discloses that the solid component (c) preferably comprises at least one filler, preferably sand and more particularly silica sand. Fillers are chemically inert, solid, particulate materials and are available in various forms, sizes, and as different materials, ranging from fine sand particles to large rough stones. Examples of suitable fillers are sand, gravel, comminuted stones, slag, calcined flints, clay, pumice, pearlite, vermiculite, aluminum oxide, calcium carbonate, fibers, more particularly polymer fibers, and amorphous silica (fumed silica). The filler preferably comprises sand, more particularly silica sand, since in this way the workability of the composition can be set advantageously and a planar surface can be ensured. The particle size of the fillers is preferably relatively small, i.e., less than 5 mm. The fillers may have for example a particle size in the range from 0.05 mm to 2.5 mm, with particular preference being given to sand, especially silica sand. For example, the use of sand with a particle size in the range from 0.05 to 0.3 mm, 0.1 to 0.6 mm, 0.3 to 0.9 mm, 0.7 mm to 1.2 mm, and 1.5 to 2.2 mm, or of a mixture thereof, is associated with advantages. The particle size may be determined with the aid of sieve analysis ([0080-0081]).
US20160152522 discloses that the hardener component (b) are additives customarily used within this field, such as accelerators which accelerate the reaction between amino groups and epoxide groups, examples being acids or compounds that can be hydrolyzed to acids; tertiary amines and salts thereof such as organic amine; quaternary ammonium salt ([0070] and [0113]).
US20160152522 discloses that the polymeric is an ethylene-vinyl acetate copolymer which may optionally comprise one or more further comonomers. The polymeric binder which is may be present in the solid component (C) and/or in an additional component. Optionally, however, the solid polymeric binder may also be present in the binder component (A) or in the hardener component (B)([0087-0088]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use, cement, sand, calcium aluminate cement, organic amine in the solid component A chamber of DE’981 and an ethylene-vinyl acetate copolymer additive in the component B (additive chamber)of DE’981, motivated by the fact that DE’981 discloses that any mortar can be used and US20160152522 discloses compositions of this kind have better workability, desired value of set setting time, early strength, rapid drying and shrinkage compensation and the polymeric binder can gain improvements in compressive strength and shrinkage ([0077-0080] and [0086]).
Regarding claim 2, US20160152522 discloses that the solid component (c) preferably comprises at least one filler, preferably sand and more particularly silica sand. Fillers are chemically inert, solid, particulate materials and are available in various forms, sizes, and as different materials, ranging from fine sand particles to large rough stones. Examples of suitable fillers are sand, gravel, comminuted stones, slag, calcined flints, clay, pumice, pearlite, vermiculite, aluminum oxide, calcium carbonate, fibers, more particularly polymer fibers, and amorphous silica (fumed silica). The filler preferably comprises sand, more particularly silica sand, since in this way the workability of the composition can be set advantageously and a planar surface can be ensured. The particle size of the fillers is preferably relatively small, i.e., less than 5 mm. The fillers may have for example a particle size in the range from 0.05 mm to 2.5 mm, with particular preference being given to sand, especially silica sand. For example, the use of sand with a particle size in the range from 0.05 to 0.3 mm, 0.1 to 0.6 mm, 0.3 to 0.9 mm, 0.7 mm to 1.2 mm, and 1.5 to 2.2 mm, or of a mixture thereof, is associated with advantages. The particle size may be determined with the aid of sieve analysis ([0080-0081]).
Regarding claim 6, US20160152522 discloses that the polymeric is an ethylene-vinyl acetate copolymer which may optionally comprise one or more further comonomers. The polymeric binder which is may be present in the solid component (C) and/or in an additional component ([0087]). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 11, A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
Claims 1 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE29809981(submitted by applicant on 09/11/2019), further in view of US3850651(US’651).
Regarding claims 1 and 16-18, DE29809981 discloses a ready-to-use multi-component mortar system (in a mixing bag comprising a component A which is solid and comprises dry mortar composition ([0007]) and a component B which is an aqueous solution (claims 1, 10 and [0011] and [0027]). The component B (additive chamber) comprising one or more of the additives are present in the mortar component and/or the water and the additives may be dissolved, suspended or blended in a suitable carrier (claim 10 and [0011]). Any form of mortar or adhesive on a mineral basis which requires mixing with water is used ([0027]). The mixing bag is a flexible bag (the kneadable by hand [0009]) comprising at least two separate sealed chambers which are isolated from each other by a removable or frangible seal (a valve or a membrane: [0012] and [0014]) and the components A and B of the multi-component mortar system are separately situated in the separate sealed chambers of the mixing bag without contact to each other (claim 1).
DE29809981 is silent that the solid component A comprising the components cement and component B components as applicant set forth in the claims.
US’651 discloses a mortar composition comprising cement and polymer such as acrylic or styrene-acrylic copolymer, which can improve the mechanical properties and resistance to chemicals as well as good weathering properties (col. 1, lines 25-33 and 40-54, col. 2, lines 44-45; col. 3, lines 31-40).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use cement in the solid component A chamber of DE’981 and polymer such as acrylic or styrene-acrylic copolymer emulsion in the component B (additive chamber) of DE’981, motivated by the fact that DE’981 discloses that any mortar can be used and US’651 discloses a mortar composition comprising cement and polymer such as acrylic or styrene-acrylic copolymer, which can improve the mechanical properties and resistance to chemicals as well as good weathering properties (col. 1, lines 25-33 and 40-54, col. 2, lines 44-45; col. 3, lines 31-40).
Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. 
The applicant argues that US’522 discloses a multicomponent composition including a binder component (A) comprising at least one epoxy resin, a hardener component (B), and a solid component (C).  US’522 discloses that the multicomponent composition may optionally further include a polymeric binder such as an ethylene-vinyl acetate copolymer. US’522 does not disclose the component B is selected from the group consisting of component B1, which is an aqueous suspension comprising a water-insoluble organic polymer selected from the group consisting of homo- or copolymers of acrylic esters, copolymers of styrene and butadiene, copolymers of styrene with acrylic esters, and homo- or copolymers of vinyl acetate, and component B4, which is an aqueous solution, emulsion or suspension comprising an alkali silicate, as required by claim 1. The applicant further argues that In this regard, US’522 merely discloses that the multicomponent composition may optionally comprise a polymeric binder in addition to the epoxy resin which forms an integral part of the multicomponent composition and US’522 relies on a mixture of an epoxy resin and an additional polymeric binder which may be dispersed in aqueous medium, but not one polymer selected from the claimed group, i.e., a water-insoluble organic polymer selected from the group consisting of homo- or copolymers of acrylic esters, copolymers of styrene and butadiene, copolymers of styrene with acrylic esters, and homo- or copolymers of vinyl acetate (which does not include any emulsified epoxy resin). 
The Examiner respectfully submits that US20160152522 discloses that the polymeric is an ethylene-vinyl acetate copolymer which may optionally comprise one or more further comonomers. The polymeric binder which is may be present in the solid component (C) and/or in an additional component ([0087-0088]). Thus, the polymer binder can be a stand alone component. Furthermore, the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)		
The applicant argues that claim 18 corresponds to claim 1 except that it recites "consisting of" the recited elements. The applied references clearly do not disclose these features.
The Examiner respectfully submits that claim 18 recites that “…… component B1, which is an aqueous suspension comprising a water….). The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731